Appeal by the defendant from a judgment of the Supreme Court, Queens County (Rios, J.), rendered April 2, 1997, convicting him of criminal possession of a weapon in the third degree (two counts), criminal possession of a weapon in the fourth degree, and trespass, after a nonjury trial, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]; People v Alvarez, 235 AD2d 484). Altman, J. P., Krausman, H. Miller and Schmidt, JJ., concur.